By the court:
Dumbak, J.
This is a suit brought on a medical account, the principal portion of which is one item of three hundred and twenty-seven dollars, as per account rendered, the only other item being a charge of six dollars.
To this demand the defendant pleaded, by way of exception, that no bill of particulars had been filed with the petition of plaintiffs; that he, the defendant, had a right to demand an account, in Retail, of the charges against him, and ended with praying that he might not be compelled to answer until a bill of particulars should be filed. This exception was overruled by the district judge. We think there was error in this ruling. Ledoux v. Gozo, 2 Ann. 395.
The plaintiffs then proceeded to trial upon the answers of the defendant to interrogatories,' without any further evidence. There was judgment against him, and he has appealed.
The defendant, in answer to the interrogatories, says : “ That he thinks the account is not correct; that he does not know if he owes anything or not, but that he thinks he has paid him, Dr. Shields, all that his services were worth.” The plaintiffs’ counsel however contends, in argument, that if these answers tend to exonexúte the defendant, that there is another portion of his answers which fix his liability. The defendant, after stating that Dr. Shields had presented his account to him in the spring of 1848, for services rendered up to June, 1847, says: “That he told him there were eiTors in it which he must coi'rect; he, Dr. Shields, did correct one item. He told him there wex-e further and greater errors, which he must correct before he, the defendant, would pay the account. Defendant then thought that the several amounts which he had paid him up to that time, were fully equal to the value of his services.”
The counsel of plaintiffs says, that it is plain from the above answei's that something is due to his clients, but that something is mox-e than we can divine. Of this it appeal's to us the plaintiffs have no right to complain. If they had filed a bill of particulars it would have enabled the defendant, in all probability, to point out, in the account, the errors complained of, and in that way alone could *536the balance, if any, be ascertained. No excuse has been given, such as the loss of the books of the deceased, or any other good reason for failing to file a bill of particulars. This view of the case makes it unnecessary to decide upon the plea of prescription.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costa.